Exhibit 10.1
EXECUTION VERSION
AIRCASTLE LIMITED
$300,000,000
9.750% Senior Notes due 2018
REGISTRATION RIGHTS AGREEMENT
July 30, 2010
Citigroup Global Markets Inc.
As Representative of the Initial Purchasers
named in Schedule I-A of the Purchase Agreement
c/o Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
Ladies and Gentlemen:
          This Registration Rights Agreement (this “Agreement”) is dated as of
July 30, 2010, among Aircastle Limited, a company incorporated under the laws of
Bermuda (the “Company”) and Citigroup Global Markets Inc. as representative (the
“Representative”) of the several Initial Purchasers (the “Initial Purchasers”)
named in Schedule I-A to the Purchase Agreement. This Agreement is entered into
in connection with the Purchase Agreement, dated as of July 27, 2010, among the
Company and the Initial Purchasers (the “Purchase Agreement”), which provides
for, among other things, the issuance and sale by the Company to the Initial
Purchasers of $300,000,000 aggregate principal amount of 9.750% Senior Notes due
2018 (the “Securities”) (the “Initial Placement”). To induce the Initial
Purchasers to enter into the Purchase Agreement and to satisfy a condition to
your obligations thereunder, the Company agrees with you for your benefit and
the benefit of the holders from time to time of the Notes (including the Initial
Purchasers) (each a “Holder” and, collectively, the “Holders”), as follows:
          1. Definitions. Capitalized terms used herein without definition shall
have their respective meanings set forth in the Purchase Agreement. As used in
this Agreement, the following capitalized defined terms shall have the following
meanings:
          “Affiliate” shall have the meaning specified in Rule 405 under the
Securities Act and the terms “controlling” and “controlled” shall have meanings
correlative thereto.
          “broker-dealer” shall mean any broker or dealer registered as such
under the Exchange Act.
          “Business Day” shall mean any day other than a Saturday, a Sunday or a
legal holiday or a day on which banking institutions or trust companies are
authorized or obligated by law to close in New York City.

 



--------------------------------------------------------------------------------



 



          “Closing Date” shall mean the date of the first issuance of the
Securities.
          “Commission” shall mean the Securities and Exchange Commission.
          “Company” shall have the meaning ascribed to it in the preamble
hereto.
          “Deferral Period” shall have the meaning indicated in Section 4(k)(ii)
hereof.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder.
          “Exchange Offer Registration Period” shall mean the period of 180 days
following the consummation of the Registered Exchange Offer, exclusive of any
period during which any stop order shall be in effect suspending the
effectiveness of the Exchange Offer Registration Statement.
          “Exchange Offer Registration Statement” shall mean a registration
statement of the Company on Form S-4 (or, if applicable, another appropriate
form under the Securities Act) with respect to the Registered Exchange Offer,
all amendments and supplements to such registration statement, including
post-effective amendments thereto, in each case including the Prospectus
contained therein, all exhibits thereto and all material incorporated by
reference therein, if any.
          “Exchanging Dealer” shall mean any Holder (which may include any
Initial Purchaser) that is a broker-dealer and elects to exchange for New
Securities any Securities that it acquired for its own account as a result of
market-making activities or other trading activities (but not directly from the
Company or any Affiliate of the Company) for New Securities.
          “Final Memorandum” shall mean the offering memorandum, dated July 27,
2010, relating to the Securities.
          “FINRA Rules” shall mean the Conduct Rules and the By-laws of the
Financial Industry Regulatory Authority, Inc.
          “Holder” shall have the meaning set forth in the preamble hereto.
          “Indenture” shall mean the Indenture relating to the Securities, dated
as of July 30, 2010, among the Company and Wells Fargo Bank, National
Association, as trustee, as the same may be amended from time to time in
accordance with the terms thereof.
          “Initial Placement” shall have the meaning set forth in the preamble
hereto.
          “Initial Purchasers” shall have the meaning set forth in the preamble
hereto.
          “Losses” shall have the meaning set forth in Section 6(d) hereof.
          “Majority Holders” shall mean, on any date, Holders of a majority of
the aggregate principal amount of Notes registered under a Registration
Statement.

-2-



--------------------------------------------------------------------------------



 



          “Managing Underwriters” shall mean the investment banker or investment
bankers and manager or managers that administer an underwritten offering, if
any, under a Registration Statement.
          “New Securities” shall mean debt securities of the Company identical
in all material respects to the Securities (except that the transfer
restrictions shall be modified or eliminated, as appropriate), to be issued
under the Indenture in connection with sales or exchanges effected pursuant to
this Agreement.
          “Notes” shall have the meaning set forth in the preamble hereto.
          “Prospectus” shall mean the prospectus included in any Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Securities or the New Securities covered
by such Registration Statement, and all amendments and supplements thereto,
including any and all exhibits thereto and any information incorporated by
reference therein.
          “Purchase Agreement” shall have the meaning set forth in the preamble
hereto.
          “Registration Default Damages” shall have the meaning ascribed to it
in Section 8 hereof.
          “Registered Exchange Offer” shall mean the proposed offer of the
Company to issue and deliver to the Holders of the Securities that are not
prohibited by any law or policy of the Commission from participating in such
offer, in exchange for the Securities, a like aggregate principal amount of the
New Securities.
          “Registrable Securities” shall mean (i) Securities other than those
that have been registered under a Registration Statement and (ii) any New
Securities resale of which by the Holder thereof requires compliance with the
prospectus delivery requirements of the Securities Act.
          “Registration Default” shall have the meaning set forth in Section 8
hereof.
          “Registration Statement” shall mean any Exchange Offer Registration
Statement or Shelf Registration Statement that covers any of the Securities or
the New Securities pursuant to the provisions of this Agreement, any amendments
and supplements to such registration statement, including post-effective
amendments (in each case including the Prospectus contained therein), all
exhibits thereto and all material incorporated by reference therein, if any.
          “Representatives” shall have the meaning set forth in the addressee
block hereto.
          “Securities” shall have the meaning set forth in the preamble hereto.
          “Securities Act” shall mean the Securities Act of 1933, as amended,
and the rules and regulations of the Commission promulgated thereunder.

-3-



--------------------------------------------------------------------------------



 



          “Shelf Registration” shall mean a registration effected pursuant to
Section 3 hereof.
          “Shelf Registration Period” shall have the meaning set forth in
Section 3(b) hereof.
          “Shelf Registration Statement” shall mean a “shelf” registration
statement of the Company pursuant to the provisions of Section 3 hereof which
covers some or all of the Securities or New Securities, as applicable, on an
appropriate form under Rule 415 under the Securities Act, or any similar rule
that may be adopted by the Commission, amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.
          “Trustee” shall mean the trustee with respect to the Securities under
the Indenture.
          “Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as
amended, and the rules and regulations of the Commission promulgated thereunder.
          “Underwriter” shall mean any underwriter of Securities in connection
with an offering thereof under a Shelf Registration Statement.
          2. Registered Exchange Offer.
          a. The Company shall prepare and, not later than 180 days following
the Closing Date, shall file with the Commission the Exchange Offer Registration
Statement with respect to the Registered Exchange Offer. The Company shall use
its commercially reasonable efforts to cause the Exchange Offer Registration
Statement to become effective under the Securities Act within 245 days of the
Closing Date.
          b. Upon the effectiveness of the Exchange Offer Registration
Statement, the Company shall promptly commence the Registered Exchange Offer, it
being the objective of such Registered Exchange Offer to enable each Holder
eligible and electing to exchange Securities for New Securities (provided that
such Holder is not an Affiliate of any Issuer, acquires the New Securities in
the ordinary course of such Holder’s business, has no arrangements or
understandings with any person to participate in the distribution of the New
Securities and is not prohibited by any law or policy of the Commission from
participating in the Registered Exchange Offer) to trade such New Securities
from and after their receipt without any limitations or restrictions under the
Securities Act and without material restrictions under the securities laws of a
substantial proportion of the several states of the United States.
          c. In connection with the Registered Exchange Offer, the Company
shall:
          (i) cause to be delivered to each Holder a copy of the Prospectus
forming part of the Exchange Offer Registration Statement, together with an
appropriate letter of transmittal and related documents;

-4-



--------------------------------------------------------------------------------



 



          (ii) keep the Registered Exchange Offer open for not less than 20
Business Days (or longer if required by applicable law) after the date notice
thereof is mailed to the Holders;
          (iii) use its commercially reasonable efforts to keep the Exchange
Offer Registration Statement continuously effective under the Securities Act,
supplemented and amended as required under the Securities Act, to ensure that it
is available for sales of New Securities by Exchanging Dealers during the
Exchange Offer Registration Period;
          (iv) utilize the services of a depositary for the Registered Exchange
Offer with an address in the continental United States of America, which may be
the Trustee or an Affiliate of the Trustee;
          (v) permit Holders to withdraw tendered Securities at any time prior
to the close of business, New York time, on the last Business Day on which the
Registered Exchange Offer is open, by sending to the institution specified in
the notice, a telex, facsimile transmission or letter received by such time
setting forth the name of such Holder, the principal amount of Securities
delivered for exchange, and a statement that such Holder is withdrawing such
Holder’s election to have such Securities exchanged;
          (vi) prior to effectiveness of the Exchange Offer Registration
Statement, if reasonably requested by the Initial Purchasers or required by the
Commission, provide a supplemental letter to the Commission (A) stating that the
Company is conducting the Registered Exchange Offer in reliance on the position
of the Commission in Exxon Capital Holdings Corporation (pub. avail. May 13,
1988), and Morgan Stanley and Co., Inc. (pub. avail. June 5, 1991); and
(B) including a representation that the Company has not entered into any
arrangement or understanding with any person to distribute the New Securities to
be received in the Registered Exchange Offer and that, to the best of the
Company’s information and belief, each Holder participating in the Registered
Exchange Offer is acquiring the New Securities in the ordinary course of
business and has no arrangement or understanding with any person to participate
in the distribution of the New Securities; and
          (vii) comply in all material respects with all applicable laws.
          d. As soon as practicable after the close of the Registered Exchange
Offer, the Company shall:
          (i) accept for exchange all Securities duly tendered and not validly
withdrawn pursuant to the Registered Exchange Offer in accordance with the terms
of the Exchange Offer Registration Statement and the letter of transmittal;
          (ii) deliver to the Trustee for cancellation in accordance with
Section 4(s) all Securities so accepted for exchange; and
          (iii) cause the Trustee promptly to authenticate and deliver to each
participating Holder of Securities a principal amount of New Securities equal to
the principal amount of the Securities of such Holder so accepted for exchange.

-5-



--------------------------------------------------------------------------------



 



          e. Each Holder hereby acknowledges and agrees that any broker-dealer
and any such Holder using the Registered Exchange Offer to participate in a
distribution of the New Securities (x) could not under Commission policy as in
effect on the date of this Agreement rely on the position of the Commission in
Exxon Capital Holdings Corporation (pub. avail. May 13, 1988) and Morgan Stanley
and Co., Inc. (pub. avail. June 5, 1991), as interpreted in the Commission’s
letter to Shearman & Sterling dated July 2, 1993 and similar no-action letters;
and (y) must comply with the registration and prospectus delivery requirements
of the Securities Act in connection with any secondary resale transaction, which
must be covered by an effective registration statement containing the selling
security holder information required by Item 507 or 508, as applicable, of
Regulation S-K under the Securities Act if the resales are of New Securities
obtained by such Holder in exchange for Securities acquired by such Holder
directly from the Company or its Affiliates. Accordingly, each Holder
participating in the Registered Exchange Offer shall be required to represent to
the Company that, at the time of the consummation of the Registered Exchange
Offer:
          (i) any New Securities to be received by such Holder will be acquired
in the ordinary course of business;
          (ii) such Holder will have no arrangement or understanding with any
person to participate in the distribution of the Securities or the New
Securities within the meaning of the Securities Act; and
          (iii) such Holder is not an Affiliate of the Company.
          f. If any Initial Purchaser determines that it is not eligible to
participate in the Registered Exchange Offer with respect to the exchange of
Securities constituting any portion of an unsold allotment, at the request of
such Initial Purchaser, the Company shall issue and deliver to such Initial
Purchaser or the person purchasing New Securities registered under a Shelf
Registration Statement as contemplated by Section 3 hereof from such Initial
Purchaser, in exchange for such Securities, a like principal amount of New
Securities. The Company shall use its commercially reasonable efforts to cause
the CUSIP Service Bureau to issue the same CUSIP number for such New Securities
as for New Securities issued pursuant to the Registered Exchange Offer.
          3. Shelf Registration.
          a. If (i) due to any change in law or applicable interpretations
thereof by the Commission’s staff, the Company determines that it is not
permitted to effect the Registered Exchange Offer as contemplated by Section 2
hereof; (ii) for any other reason the Registered Exchange Offer is not
consummated within 305 days of the date hereof; (iii) any Initial Purchaser so
requests with respect to Securities that are not eligible to be exchanged for
New Securities in the Registered Exchange Offer and that are held by it
following consummation of the Registered Exchange Offer; (iv) any Holder (other
than an Initial Purchaser) is not eligible to participate in the Registered
Exchange Offer; or (v) in the case of any Initial Purchaser that participates in
the Registered Exchange Offer or acquires New Securities pursuant to Section
2(f) hereof, such Initial Purchaser does not receive freely tradeable New
Securities in exchange for Securities constituting any portion of an unsold
allotment (it being understood that (x) the

-6-



--------------------------------------------------------------------------------



 



requirement that an Initial Purchaser deliver a Prospectus containing the
information required by Item 507 or 508 of Regulation S-K under the Securities
Act in connection with sales of New Securities acquired in exchange for such
Securities shall result in such New Securities being not “freely tradeable”; and
(y) the requirement that an Exchanging Dealer deliver a Prospectus in connection
with sales of New Securities acquired in the Registered Exchange Offer in
exchange for Securities acquired as a result of market-making activities or
other trading activities shall not result in such New Securities being not
“freely tradeable”), the Company shall use its commercially reasonable efforts
to effect a Shelf Registration Statement in accordance with subsection (b)
below.
          b. (i) The Company shall as promptly as practicable (but in no event
more than 60 days after so required or requested pursuant to this Section 3),
file with the Commission and shall use their commercially reasonable efforts to
cause to be declared effective under the Securities Act within 120 days after so
required or requested, a Shelf Registration Statement relating to the offer and
sale of the Securities or the New Securities, as applicable, by the Holders
thereof from time to time in accordance with the methods of distribution elected
by such Holders and set forth in such Shelf Registration Statement; provided,
however, that no Holder (other than an Initial Purchaser) shall be entitled to
have the Securities or New Securities, as applicable, held by it covered by such
Shelf Registration Statement unless such Holder agrees in writing to be bound by
all of the provisions of this Agreement applicable to such Holder; and provided
further, that with respect to New Securities received by an Initial Purchaser in
exchange for Securities constituting any portion of an unsold allotment, the
Company may, if permitted by current interpretations by the Commission’s staff,
file a post-effective amendment to the Exchange Offer Registration Statement
containing the information required by Item 507 or 508 of Regulation S-K, as
applicable, in satisfaction of their obligations under this subsection with
respect thereto, and any such Exchange Offer Registration Statement, as so
amended, shall be referred to herein as, and governed by the provisions herein
applicable to, a Shelf Registration Statement.
          (ii) The Company shall use its commercially reasonable efforts to keep
the Shelf Registration Statement continuously effective, supplemented and
amended as required by the Securities Act, in order to permit the Prospectus
forming part thereof to be usable by Holders for a period (the “Shelf
Registration Period”) from the date the Shelf Registration Statement is declared
effective by the Commission until the earlier of (A) the second anniversary of
the original issuance; or (B) the date upon which all of the Securities or New
Securities, as applicable, covered by the Shelf Registration Statement have been
sold pursuant to the Shelf Registration Statement. The Company shall be deemed
not to have used their commercially reasonable efforts to keep the Shelf
Registration Statement effective during the Shelf Registration Period if they
voluntarily take any action that would result in Holders of Securities covered
thereby not being able to offer and sell such Securities at any time during the
Shelf Registration Period, unless such action is (x) required by applicable law
or otherwise undertaken by the Company in good faith and for valid business
reasons (not including avoidance of the Company’s obligations hereunder),
including the acquisition or divestiture of assets, and (y) permitted pursuant
to Section 4(k)(ii) hereof.
          (iii) The Company shall cause the Shelf Registration Statement and the
related Prospectus and any amendment or supplement thereto, as of the effective
date of the Shelf Registration Statement or such amendment or supplement, (A) to
comply in all material respects with

-7-



--------------------------------------------------------------------------------



 



the applicable requirements of the Securities Act; and (B) not to contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein (in the
case of the Prospectus, in the light of the circumstances under which they were
made) not misleading.
          4. Additional Registration Procedures. In connection with any Shelf
Registration Statement and, to the extent applicable, any Exchange Offer
Registration Statement, the following provisions shall apply.
          a. The Company shall:
          (i) furnish to each Initial Purchaser not less than three Business
Days prior to the filing thereof with the Commission, a copy of any Exchange
Offer Registration Statement and any Shelf Registration Statement, and each
amendment thereof and each amendment or supplement, if any, to the Prospectus
included therein (including all documents incorporated by reference therein
after the initial filing, if any) and shall use their commercially reasonable
efforts to reflect in each such document, when so filed with the Commission,
such comments as the Representatives and their counsel reasonably propose;
          (ii) include the information set forth in Annex A hereto on the facing
page of the Exchange Offer Registration Statement, in Annex B hereto in the
forepart of the Exchange Offer Registration Statement in a section setting forth
details of the Registered Exchange Offer, in Annex C hereto in the underwriting
or plan of distribution section of the Prospectus contained in the Exchange
Offer Registration Statement, and in Annex D hereto in the letter of transmittal
delivered pursuant to the Registered Exchange Offer;
          (iii) if requested by an Initial Purchaser, include the information
required by Item 507 or 508 of Regulation S-K, as applicable, in the Prospectus
contained in the Exchange Offer Registration Statement; and
          (iv) in the case of a Shelf Registration Statement, include the names
of the Holders that propose to sell Securities pursuant to the Shelf
Registration Statement as selling security holders.
          b. The Company shall ensure that:
          (i) any Registration Statement and any amendment thereto and any
Prospectus forming part thereof and any amendment or supplement thereto complies
in all material respects with the Securities Act; and
          (ii) any Registration Statement and any amendment thereto does not,
when it becomes effective, contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading.
          c. The Company shall advise the Representatives, the Holders of
Securities covered by any Shelf Registration Statement and any Exchanging Dealer
under any Exchange Offer Registration Statement that has provided in writing to
the Company a telephone or facsimile number and address for notices, and, if
requested by any Representative or any such

-8-



--------------------------------------------------------------------------------



 



Holder or Exchanging Dealer, shall confirm such advice in writing (which notice
pursuant to clauses (ii) through (v) hereof shall be accompanied by an
instruction to suspend the use of the Prospectus until the Company shall have
remedied the basis for such suspension):
          (i) when a Registration Statement and any amendment thereto has been
filed with the Commission and when the Registration Statement or any
post-effective amendment thereto has become effective;
          (ii) of any request by the Commission for any amendment or supplement
to the Registration Statement or the Prospectus or for additional information;
          (iii) of the issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or the institution or
threatening of any proceeding for that purpose;
          (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification of the securities included therein for sale
in any jurisdiction or the institution or threatening of any proceeding for such
purpose; and
          (v) of the happening of any event that requires any change in the
Registration Statement or the Prospectus so that, as of such date, they (A) do
not contain any untrue statement of a material fact and (B) do not omit to state
a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.
          Each such Holder agrees by its acquisition of such Securities to be
sold by such Holder, that upon being so advised by the Company of any event
described in clause (iii) of this Section 4(c), such Holder will forthwith
discontinue disposition of such Securities under such Registration Statement or
Prospectus, until such Holder’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 4(c) hereof, or until it is advised
in writing by the Company that the use of the applicable Prospectus may be
resumed.
          d. The Company shall use its commercially reasonable efforts to
prevent the issuance of any order suspending the effectiveness of any
Registration Statement or the qualification of the securities therein for sale
in any jurisdiction and, if issued, to obtain as soon as possible the withdrawal
thereof.
          e. The Company shall furnish to each Holder of Securities covered by
any Shelf Registration Statement, without charge, at least one copy of such
Shelf Registration Statement and any post-effective amendment thereto, including
all material incorporated therein by reference, and, if the Holder so requests
in writing, all material incorporated by reference therein and all exhibits
thereto (including exhibits incorporated by reference therein, if any).
          f. The Company shall, during the Shelf Registration Period, deliver to
each Holder of Securities covered by any Shelf Registration Statement, without
charge, as many copies of the Prospectus (including the Preliminary Prospectus)
included in such Shelf Registration Statement and any amendment or supplement
thereto as such Holder may reasonably request. The Company consents to the use
of the Prospectus or any amendment or

-9-



--------------------------------------------------------------------------------



 



supplement thereto by each of the selling Holders of Securities in connection
with the offering and sale of the Securities covered by the Prospectus, or any
amendment or supplement thereto, included in the Shelf Registration Statement.
          g. The Company shall furnish to each Exchanging Dealer which so
requests, without charge, at least one (1) copy of the Exchange Offer
Registration Statement and any post-effective amendment thereto, including all
material incorporated by reference therein, and, if the Exchanging Dealer so
requests in writing, all exhibits thereto (including exhibits incorporated by
reference therein, if any).
          h. The Company shall promptly deliver to each Initial Purchaser, each
Exchanging Dealer and each other person required to deliver a Prospectus during
the Exchange Offer Registration Period, without charge, as many copies of the
Prospectus included in such Exchange Offer Registration Statement and any
amendment or supplement thereto as any such person may reasonably request. The
Company consents to the use of the Prospectus or any amendment or supplement
thereto by any Initial Purchaser, any Exchanging Dealer and any such other
person that may be required to deliver a Prospectus following the Registered
Exchange Offer in connection with the offering and sale of the New Securities
covered by the Prospectus, or any amendment or supplement thereto, included in
the Exchange Offer Registration Statement.
          i. Prior to the Registered Exchange Offer or any other offering of
Securities pursuant to any Registration Statement, the Company shall arrange, if
necessary, for the qualification of the Securities or the New Securities for
sale under the laws of such jurisdictions as any Holder shall reasonably request
in writing by the time of the applicable Registration Statement is declared
effective and shall maintain such qualification in effect so long as required;
provided that in no event shall the Company be obligated to qualify to do
business in any jurisdiction where they are not then so qualified or to take any
action that would subject them to service of process in suits, other than those
arising out of the Initial Placement, or to taxation in any jurisdiction where
they are not then so subject.
          j. The Company shall cooperate with the Holders of Securities to
facilitate the timely preparation and delivery of certificates representing New
Securities or Securities to be issued or sold pursuant to any Registration
Statement free of any restrictive legends and in such denominations and
registered in such names as Holders may request in writing at least three
Business Days prior to sales of Securities pursuant to such Registration
Statement.
          k. (i) Upon the occurrence of any event contemplated by subsections
(c)(ii) through (v) above, the Company shall as soon as practicable (or within
the time period provided for by clause (ii) hereof, if applicable) use its
commercially reasonable efforts to prepare a post-effective amendment to the
Registration Statement or an amendment or supplement to the related Prospectus
or file any other required document so that, as thereafter delivered to Initial
Purchasers of the Securities included therein, the Prospectus will not include
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading. In
such circumstances, the period of effectiveness of the Exchange Offer
Registration Statement provided for in Section 2 hereof shall be extended by the

-10-



--------------------------------------------------------------------------------



 



number of days from and including the date of the giving of a notice of
suspension pursuant to Section 4(c) hereof to and including the date when the
Initial Purchasers, the known Holders of the Securities and any known Exchanging
Dealer shall have received such amended or supplemented Prospectus pursuant to
this Section.
          (ii) Upon the occurrence or existence of any pending corporate
development or any other material event that, in the reasonable judgment of the
Company, makes it appropriate to suspend the availability of a Shelf
Registration Statement and the related Prospectus, the Company shall give notice
(without notice of the nature or details of such events) to the Holders that the
availability of the Shelf Registration is suspended and, upon actual receipt of
any such notice, each Holder agrees not to sell any Registrable Securities or
New Securities, as applicable, pursuant to the Shelf Registration until such
Holder’s receipt of copies of the supplemented or amended Prospectus provided
for in Section 3(i) hereof, or until it is advised in writing by the Company
that the Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such Prospectus. The period during which the availability of the Shelf
Registration and any Prospectus is suspended (the “Deferral Period”) shall not
exceed 45 days in any three-month period or 120 days in any twelve-month period.
          l. The Company shall use its commercially reasonable efforts to
provide, not later than the effective date of any Registration Statement, a
CUSIP number for the Securities or the New Securities, as the case may be,
registered under such Registration Statement and provide the Trustee with
printed certificates for such Securities or New Securities, in a form eligible
for deposit with The Depository Trust Company.
          m. The Company shall comply with all applicable rules and regulations
of the Commission and shall make generally available to their security holders
an earnings statement satisfying the provisions of Section 11(a) of the
Securities Act as soon as practicable after the effective date of the applicable
Registration Statement.
          n. The Company shall cause the Indenture to be qualified under the
Trust Indenture Act in a timely manner.
          o. The Company may require each Holder of securities to be sold
pursuant to any Shelf Registration Statement to furnish to the Company in
writing such information regarding the Holder and the distribution of such
Securities as the Company may from time to time reasonably require for inclusion
in such Registration Statement. The Company may exclude from such Shelf
Registration Statement the Securities of any Holder that unreasonably fails to
furnish such information within a reasonable time after receiving such request.
Each Holder further agrees that neither such Holder nor any underwriter
participating in any disposition pursuant to any Shelf Registration Statement on
such Holder’s behalf, will make any offer relating to the Securities to be sold
pursuant to such Shelf Registration Statement that would constitute an issuer
free writing prospectus (as defined in Rule 433 under the Securities Act) or
that would otherwise constitute a “free writing prospectus” (as defined in
Rule 405 under the Securities Act) required to be filed by the Company with the
Commission or retained by the Company under Rule 433 of the Securities Act,
unless it has obtained the prior written consent of

-11-



--------------------------------------------------------------------------------



 



the Company (and except as otherwise provided in any underwriting agreement
entered into by the Company and any such underwriter).
          p. In the case of any Shelf Registration Statement, the Company shall
enter into customary agreements (including, if reasonably requested, an
underwriting agreement in customary form) and take all other customary and
appropriate actions in order to expedite or facilitate the registration or the
disposition of the Securities, and in connection therewith, if an underwriting
agreement is entered into, cause the same to contain indemnification provisions
and procedures substantially equivalent to those set forth in Section 6 hereof.
          q. In the case of any Shelf Registration Statement, the Company shall:
          (i) make reasonably available for inspection by the Holders of
Securities to be registered thereunder, any underwriter participating in any
disposition pursuant to such Registration Statement, and any attorney or
accountant retained by the Holders or any such underwriter (each an “Inspector”)
all relevant financial and other records and pertinent corporate documents of
the Company and their subsidiaries;
          (ii) cause the Company’s officers, directors, employees, accountants
and auditors to supply all relevant information reasonably requested by the
Holders or any such underwriter, attorney or accountant in connection with any
such Registration Statement as is customary for similar due diligence
examinations; provided, however, that such Inspector shall first agree in
writing with the Company that any information that is nonpublic at the time of
delivery of such information shall be kept confidential by such Inspector,
unless such disclosure is made in connection with a court proceeding or required
by law, or such information becomes available to the public generally or through
a third party without an accompanying obligation of confidentiality;
          (iii) make, at customary times, such representations and warranties to
the Holders of Securities registered thereunder and the underwriters, if any, in
form, substance and scope as are customarily made by issuers to underwriters in
similar underwritten offerings and covering matters as may be reasonably
requested by them;
          (iv) obtain, at customary times, opinions of counsel to the Company
and updates thereof (which counsel and opinions (in form, scope and substance)
shall be reasonably satisfactory to the Managing Underwriters, if any) addressed
to each selling Holder and the underwriters, if any, covering such matters as
are customarily covered in opinions requested in underwritten offerings and such
other matters as may be reasonably requested by such Holders and underwriters;
          (v) obtain, at customary times, “comfort” letters and updates thereof
from the independent certified public accountants of the Company (and, if
necessary, any other independent certified public accountants of any subsidiary
of the Company or of any business acquired by the Company for which financial
statements and financial data are, or are required to be, included in the
Registration Statement), addressed to the underwriters, if any, and use
commercially reasonable efforts to have such letter addressed to each selling
Holder of Securities registered thereunder in customary form and covering
matters of the type customarily covered in “comfort” letters in connection with
similar underwritten offerings; and

-12-



--------------------------------------------------------------------------------



 



          (vi) deliver, at customary times, such documents and certificates as
may be reasonably requested by the Majority Holders or the Managing
Underwriters, if any, including those to evidence compliance with Section 4(k)
and with any customary conditions contained in the underwriting agreement or
other agreement entered into by the Company.
          r. In the case of any Exchange Offer Registration Statement, the
Company shall, if reasonably requested by an Initial Purchaser or a
broker-dealer that holds Securities that were acquired as a result of market
making or other trading activities:
          (i) make reasonably available for inspection by the requesting party,
and any Inspector retained by the requesting party, all relevant financial and
other records, pertinent corporate documents and properties of the Company and
their subsidiaries;
          (ii) cause each of the Company’s officers, directors, employees,
accountants and auditors to supply all relevant information reasonably requested
by the requesting party or any such Inspector in connection with any such
Registration Statement as is customary for similar due diligence examinations;
provided, however, that such Inspector shall first agree in writing with the
Company that any information that is nonpublic at the time of delivery of such
information shall be kept confidential by such Inspector, unless such disclosure
is made in connection with a court proceeding or required by law, or such
information becomes available to the public generally or through a third party
without an accompanying obligation of confidentiality;
          (iii) make, at customary times, such representations and warranties to
the requesting party, in form, substance and scope as are customarily made by
issuers to underwriters in similar underwritten offerings and covering matters
as be may reasonably requested by them;
          (iv) obtain, at customary times, opinions of counsel to the Company
and updates thereof (which counsel and opinions (in form, scope and substance)
shall be reasonably satisfactory to the requesting party), addressed to the
requesting party, covering such matters as are customarily covered in opinions
requested in underwritten offerings and such other matters as may be reasonably
requested by the requesting party or its counsel;
          (v) obtain, at customary times, “comfort” letters and updates thereof
from the independent certified public accountants of the Company (and, if
necessary, any other independent certified public accountants of any subsidiary
of the Company or of any business acquired by the Company for which financial
statements and financial data are, or are required to be, included in the
Registration Statement), addressed to the underwriters, if any, and use
commercially reasonable efforts to have such letter addressed to the requesting
party, in customary form and covering matters of the type customarily covered in
“comfort” letters in connection with similar underwritten offerings, or if
reasonably requested by the requesting party in lieu of a “comfort” letter, an
agreed-upon procedures letter under Statement on Auditing Standards No. 35,
covering matters requested by the requesting party; and
          (vi) deliver, at customary times, such documents and certificates as
may be reasonably requested by the requesting party or its counsel, including
those to evidence compliance with Section 4(k) and with conditions customarily
contained in underwriting agreements.

-13-



--------------------------------------------------------------------------------



 



          s. If a Registered Exchange Offer is to be consummated, upon delivery
of the Securities by Holders to the Company (or to such other person as directed
by the Company) in exchange for the New Securities, the Company shall mark, or
cause to be marked, on the Securities so exchanged that such Securities are
being cancelled in exchange for the New Securities. In no event shall the
Securities be marked as paid or otherwise satisfied.
          t. The Company shall use its commercially reasonable efforts if the
Securities have been rated prior to the initial sale of such Securities, to
confirm such ratings will apply to the Securities or the New Securities, as the
case may be, covered by a Registration Statement.
          u. In the event that any broker-dealer shall underwrite any Securities
or participate as a member of an underwriting syndicate or selling group or
“assist in the distribution” (within the meaning of the FINRA Rules) thereof,
whether as a Holder of such Securities or as an underwriter, a placement or
sales agent or a broker or dealer in respect thereof, or otherwise, the Company
shall assist such broker-dealer in complying with FINRA Rules.
          v. The Company shall use its commercially reasonable efforts to take
all other steps necessary to effect the registration of the Securities or the
New Securities, as the case may be, covered by a Registration Statement.
          5. Registration Expenses. The Company shall bear all expenses incurred
in connection with the performance of their obligations under Sections 2, 3 and
4 hereof and, in the event of any Shelf Registration Statement, will reimburse
the Holders for the reasonable fees and disbursements of one firm or counsel
(which shall initially be Cahill Gordon & Reindel LLP, but which may be another
nationally recognized law firm experienced in securities matters designated by
the Majority Holders) to act as counsel for the Holders in connection therewith,
and, in the case of any Exchange Offer Registration Statement, will reimburse
the Initial Purchasers for the reasonable fees and disbursements of one such
firm or counsel acting in connection therewith, in each case up to a maximum of
$25,000. For the avoidance of doubt, each Holder shall pay all underwriting
discounts and commissions and transfer taxes, if any, relating to the sale or
disposition of such Holder’s Securities or any New Securities.
          6. Indemnification and Contribution.
          a. The Company agrees to indemnify and hold harmless each Holder of
Securities or New Securities, as the case may be, covered by any Registration
Statement, each Initial Purchaser and each Affiliate thereof and, with respect
to any Prospectus delivery as contemplated in Section 4(h) hereof, each
Exchanging Dealer, the directors, officers, employees, Affiliates and agents of
each such Holder, Initial Purchaser or Exchanging Dealer and each person who
controls any such Holder, Initial Purchaser or Exchanging Dealer within the
meaning of either the Securities Act or the Exchange Act against any and all
losses, claims, damages or liabilities, joint or several, to which they or any
of them may become subject under the Securities Act, the Exchange Act or other
federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact

-14-



--------------------------------------------------------------------------------



 



contained in any Registration Statement as originally filed or in any amendment
thereof, or in any preliminary Prospectus or the Prospectus, or in any amendment
thereof or supplement thereto, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in the case of any preliminary
Prospectus or the Prospectus, in the light of the circumstances under which they
were made) not misleading, and agree to reimburse each such indemnified party,
as incurred, for any legal or other expenses reasonably incurred by it in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon any such untrue statement or alleged untrue
statement or omission or alleged omission made therein in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the party claiming indemnification specifically for inclusion therein. This
indemnity agreement shall be in addition to any liability the Company may
otherwise have.
          b. Each Holder of securities covered by a Registration Statement
(including each Initial Purchaser that is a Holder, in such capacity) severally
and not jointly agrees to indemnify and hold harmless the Company, each of their
respective directors and officers and each person who controls the Company
within the meaning of either the Securities Act or the Exchange Act, to the same
extent as the foregoing indemnity from the Company to each such Holder, but only
with reference to written information relating to such Holder furnished to the
Company by or on behalf of such Holder specifically for inclusion in the
documents referred to in the foregoing indemnity. This indemnity agreement shall
be in addition to any liability any such Holder may otherwise have.
          c. Promptly after receipt by an indemnified party under this Section 6
or notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel
(including local counsel) of the indemnifying party’s choice at the indemnifying
party’s expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal

-15-



--------------------------------------------------------------------------------



 



defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of the institution of such action; or (iv) the indemnifying
party shall authorize in writing the indemnified party to employ separate
counsel at the expense of the indemnifying party. An indemnifying party will
not, without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding and does not include any statement as to or any finding of
fault, culpability or a failure to act by or on behalf of any indemnified party.
          d. In the event that the indemnity provided in paragraph (a) or (b) of
this Section is unavailable to or insufficient to hold harmless an indemnified
party for any reason, then the Company, on the one hand, and the Holders
severally agree to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending any loss, claim, liability, damage or action)
(collectively “Losses”) to which such indemnified party may be subject (i) in
such proportion as is appropriate to reflect the relative benefits received by
such indemnifying party, on the one hand, and such indemnified party, on the
other hand, from the Initial Placement and the Registration Statement which
resulted in such Losses or (ii) if the allocation provided by clause 6(d)(i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause 6(d)(i) above
but also the relative fault of the Company on the one hand and of the Initial
Purchasers on the other hand in connection with the statements or omissions that
resulted in such Losses, as well as any other relevant equitable considerations;
provided, however, that in no case shall any Initial Purchaser be responsible,
in the aggregate, for any amount in excess of the purchase discount or
commission applicable to such Security, or in the case of a New Security,
applicable to the Security that was exchangeable into such New Security, as set
forth in the Final Memorandum, nor shall any underwriter be responsible for any
amount in excess of the underwriting discount or commission applicable to the
securities purchased by such underwriter under the Registration Statement which
resulted in such Losses. If the allocation provided by the immediately preceding
sentence is unavailable for any reason, the indemnifying party and the
indemnified party shall contribute in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of such
indemnifying party, on the one hand, and such indemnified party, on the other
hand, in connection with the statements or omissions which resulted in such
Losses as well as any other relevant equitable considerations. Benefits received
by the Company shall be deemed to be equal to the total net proceeds from the
Initial Placement (before deducting expenses) as set forth in the Final
Memorandum. Benefits received by the Initial Purchasers shall be deemed to be
equal to the total purchase discounts and commissions as set forth on the cover
page of the Final Memorandum, and benefits received by any other Holders shall
be deemed to be equal to the value of receiving Securities or New Securities, as
applicable, registered under the Securities Act. Benefits received by any
underwriter shall be deemed to be equal to the total underwriting discounts and
commissions, as set forth on the cover page of the Prospectus forming a part of
the Registration Statement which resulted in such Losses. Relative fault shall
be determined by reference to, among other things,

-16-



--------------------------------------------------------------------------------



 



whether any untrue or any alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
provided by the indemnifying party, on the one hand, or by the indemnified
party, on the other hand, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The parties agree that it would not be just and
equitable if contribution were determined by pro rata allocation (even if the
Holders were treated as one entity for such purpose) or any other method of
allocation which does not take account of the equitable considerations referred
to above. Notwithstanding the provisions of this paragraph (d), no person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section, each
person who controls a Holder within the meaning of either the Securities Act or
the Exchange Act and each director, officer, employee and agent of such Holder
shall have the same rights to contribution as such Holder, and each person who
controls the Company within the meaning of either the Securities Act or the
Exchange Act, each officer of the Company and each director of the Company shall
have the same rights to contribution as the Company, subject in each case to the
applicable terms and conditions of this paragraph (d). The Initial Purchasers’
obligations to contribute pursuant to this Section 8 are several in proportion
to their respective purchase obligations hereunder and not joint.
          e. The provisions of this Section will remain in full force and
effect, regardless of any investigation made by or on behalf of any Holder or
the Company or any of the indemnified persons referred to in this Section 6, and
will survive the sale by a Holder of securities covered by a Registration
Statement.
          7. Underwritten Registrations.
          a. If any of the Securities or New Securities, as the case may be,
covered by any Shelf Registration Statement are to be sold in an underwritten
offering, the Managing Underwriters shall be selected by the Majority Holders
and will be reasonably acceptable to the Company.
          b. No person may participate in any underwritten offering pursuant to
any Shelf Registration Statement, unless such person (i) agrees to sell such
person’s Securities or New Securities, as the case may be, on the basis
reasonably provided in any underwriting arrangements approved by the persons
entitled hereunder to approve such arrangements; and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.
          8. Registration Defaults. If any of the following events shall occur,
then the Company shall pay liquidated damages (the “Registration Default
Damages”) to the Holders of Securities in respect of the Securities as follows:
     a. if any Registration Statement required by this Agreement is not filed
with the Commission on or prior to the date specified for such filing in this
Agreement, then Registration Default Damages shall accrue on the Registrable
Securities at a rate of .25%

-17-



--------------------------------------------------------------------------------



 



per annum for the first 60 days from and including such specified date and .50%
per annum thereafter;
     b. if any Registration Statement required by this Agreement is not declared
effective by the Commission on or prior to the date by which commercially
reasonable efforts are to be used to cause such effectiveness under this
Agreement, then commencing on the day after such specified date, Registration
Default Damages shall accrue on the Registrable Securities at a rate of .25% per
annum for the first 60 days from and including such specified date and .50% per
annum thereafter; or
     c. if any Registration Statement required by this Agreement has been
declared effective but ceases to be effective at any time at which it is
required to be effective under this Agreement, then commencing on the day the
Registration Statement ceases to be effective, Registration Default Damages
shall accrue on the Registrable Securities at a rate of .25% per annum for the
first 60 days from and including such date on which the Registration Statement
ceases to be effective and .50% per annum thereafter,
provided, however, that (1) upon the filing of the Registration Statement (in
the case of paragraph (a) above), (2) upon the effectiveness of the Registration
Statement (in the case of paragraph (b) above), or (3) upon the effectiveness of
the Registration Statement which had ceased to remain effective (in the case of
paragraph (c) above), Registration Default Damages shall cease to accrue and the
interest rate shall revert to the original rate.
          9. No Inconsistent Agreements. The Company has not entered into, and
agree not to enter into, any agreement with respect to its securities that is
inconsistent with the rights granted to the Holders herein or that otherwise
conflicts with the provisions hereof.
          10. Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given unless the Company has agreed and has obtained the written
consent of Holders of at least a majority in aggregate principal amount of the
outstanding Registrable Securities affected by such amendment, modification,
supplement, waiver or consent; provided, that no amendment, modification,
supplement, waiver or consent to any departure from the provisions of Section 8
hereof shall be effective as against any Holder unless consented to in writing
by such Holder; and provided, further, that the provisions of this Section 10
may not be amended, modified or supplemented, and waivers or consents to
departures from the provisions of this Section 10 may not be given, unless the
Company has obtained the written consent of the Initial Purchasers.
          11. Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail,
telex, telecopier or air courier guaranteeing overnight delivery:
     a. if to a Holder, at the most current address given by such Holder to the
Company in accordance with the provisions of this Section 11, which address
initially is, with respect to each Holder, the address of such Holder maintained
by the Registrar under the Indenture;

-18-



--------------------------------------------------------------------------------



 



     b. if to the Representatives, initially at the address or addresses set
forth in the Purchase Agreement; and
     c. if to the Company, initially at its address set forth in the Purchase
Agreement.
          All such notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; two Business Days
after being deposited in the mail, postage prepaid, if mailed; when answered
back, if telexed; when receipt is acknowledged, if telecopied; and on the next
Business Day if timely delivered to an air courier guaranteeing overnight
delivery.
          The Initial Purchasers or the Company by notice to the other parties
may designate additional or different addresses for subsequent notices or
communications.
          12. Remedies. Each Holder, in addition to being entitled to exercise
all rights provided to it herein, in the Indenture or in the Purchase Agreement
or granted by law, including recovery of liquidated or other damages, will be
entitled to specific performance of its rights under this Agreement. The Company
agrees that monetary damages would not be adequate compensation for any loss
incurred by reason of a breach by them of the provisions of this Agreement and
hereby agree to waive in any action for specific performance the defense that a
remedy at law would be adequate.
          13. Successors. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, their respective successors and assigns,
including, without the need for an express assignment or any consent by the
Company thereto, subsequent Holders of Securities and the New Securities, and
the indemnified persons referred to in Section 6 hereof; provided that nothing
herein shall be deemed to permit any assignment, transfer or other disposition
of Registrable Securities in violation of the terms of the Purchase Agreement or
the Indenture. The Company hereby agrees to extend the benefits of this
Agreement to any Holder of Securities and the New Securities, and any such
Holder may specifically enforce the provisions of this Agreement as if an
original party hereto.
          14. Counterparts. This Agreement may be signed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.
          15. Headings. The section headings used herein are for convenience
only and shall not affect the construction hereof.
          16. Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed in the State of New York. The parties hereto each
hereby waive any right to trial by jury in any action, proceeding or
counterclaim arising out of or relating to this Agreement.
          17. Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every

-19-



--------------------------------------------------------------------------------



 



other respect and of the remaining provisions hereof shall not be in any way
impaired or affected thereby, it being intended that all of the rights and
privileges of the parties shall be enforceable to the fullest extent permitted
by law.
          18. Securities Held by the Company, etc. Whenever the consent or
approval of Holders of a specified percentage of principal amount of Securities
or New Securities is required hereunder, Securities or New Securities, as
applicable, held by the Company or its Affiliates (other than subsequent Holders
of Securities or New Securities if such subsequent Holders are deemed to be
Affiliates solely by reason of their holdings of such Securities or New
Securities) shall not be counted in determining whether such consent or approval
was given by the Holders of such required percentage.

-20-



--------------------------------------------------------------------------------



 



          If the foregoing is in accordance with your understanding of our
agreement, please sign and return to us the enclosed duplicate hereof, whereupon
this letter and your acceptance shall represent a binding agreement between the
Company and the Initial Purchasers.

            Very truly yours,

AIRCASTLE LIMITED
      By:   /s/ David Walton         Name:   David Walton        Title:   Chief
Operating Officer,
General Counsel and Secretary     

The foregoing Agreement is hereby confirmed
and accepted as of the date first above written.

          Citigroup Global Markets Inc.
      By:   /s/ Matthew S. Burke        Name:   Matthew S. Burke        Title:  
Vice President       

For themselves and the other several Initial
Purchasers named in Schedule I-A to the
Purchase Agreement.

-21-



--------------------------------------------------------------------------------



 



ANNEX A
          Each broker-dealer that receives New Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such New Securities. The Letter of
Transmittal states that by so acknowledging and by delivering a Prospectus, a
broker-dealer will not be deemed to admit that it is an “underwriter” within the
meaning of the Securities Act. This Prospectus, as it may be amended or
supplemented from time to time, may be used by a broker-dealer in connection
with resales of New Securities received in exchange for Securities where such
Securities were acquired by such broker-dealer as a result of market-making
activities or other trading activities. The Company has agreed that, starting on
the expiration date and ending on the close of business 180 days after the
expiration date, they will make this Prospectus available to any broker-dealer
for use in connection with any such resale. See “Plan of Distribution”.

A-1



--------------------------------------------------------------------------------



 



ANNEX B
          Each broker-dealer that receives New Securities for its own account in
exchange for Securities, where such Securities were acquired by such
broker-dealer as a result of market-making activities or other trading
activities, must acknowledge that it will deliver a Prospectus in connection
with any resale of such New Securities. See “Plan of Distribution”.

B-1



--------------------------------------------------------------------------------



 



ANNEX C
PLAN OF DISTRIBUTION
          Each broker-dealer that receives New Securities for its own account
pursuant to the Registered Exchange Offer must acknowledge that it will deliver
a prospectus in connection with any resale of such New Securities. This
Prospectus, as it may be amended or supplemented from time to time, may be used
by a broker-dealer in connection with resales of New Securities received in
exchange for Securities where such Securities were acquired as a result of
market-making activities or other trading activities. The Company has agreed
that, starting on the expiration date and ending on the close of business
180 days after the expiration date, they will make this Prospectus, as amended
or supplemented, available to any broker-dealer for use in connection with any
such resale. In addition, until _________, ______, all dealers effecting
transactions in the New Securities may be required to deliver a Prospectus.
          The Company will not receive any proceeds from any sale of New
Securities by broker-dealers. New Securities received by broker-dealers for
their own account pursuant to the Registered Exchange Offer may be sold from
time to time in one or more transactions in the over-the-counter market, in
negotiated transactions, through the writing of options on the New Securities or
a combination of such methods of resale, at market prices prevailing at the time
of resale, at prices related to such prevailing market prices or negotiated
prices. Any such resale may be made directly to purchasers or to or through
brokers or dealers who may receive compensation in the form of commissions or
concessions from any such broker-dealer and/or the purchasers of any such New
Securities. Any broker-dealer that resales New Securities that were received by
it for its own account pursuant to the Registered Exchange Offer and any broker
or dealer that participates in a distribution of such New Securities may be
deemed to be an “underwriter” within the meaning of the Securities Act and any
profit of any such resale of New Securities and any commissions or concessions
received by any such persons may be deemed to be underwriting compensation under
the Securities Act. The Letter of Transmittal states that by acknowledging that
it will deliver and by delivering a Prospectus, a broker-dealer will not be
deemed to admit that it is an “underwriter” within the meaning of the Securities
Act.
          For a period of 180 days after the expiration date, the company will
promptly send additional copies of this Prospectus and any amendment or
supplement to this Prospectus to any broker-dealer that requests such documents
in the Letter of Transmittal. The Company has agreed to pay all expenses
incident to the Registered Exchange Offer (including the expenses of one counsel
for the holder of the Securities) other than commissions or concessions of any
brokers or dealers and will indemnify the holders of the Securities (including
any broker-dealers) against certain liabilities, including liabilities under the
Securities Act.

C-1



--------------------------------------------------------------------------------



 



ANNEX D

1.   PLEASE FILL IN YOUR NAME AND ADDRESS BELOW IF YOU ARE A BROKER-DEALER AND
WISH TO RECEIVE 10 ADDITIONAL COPIES OF THE PROSPECTUS AND 10 COPIES OF ANY
AMENDMENTS OR SUPPLEMENTS THERETO.

     
Name:
   
 
   
 
Address:
   
 
   
 
   
 
   
 
   
 
   
 
   

2.   If the undersigned is not a broker-dealer, the undersigned represents that
it acquired the New Securities in the ordinary course of its business, it is not
engaged in, and does not intend to engage in, a distribution of New Securities
and it has no arrangements or understandings with any person to participate in a
distribution of the New Securities. If the undersigned is a broker-dealer that
will receive New Securities for its own account in exchange for Securities, it
represents that the Securities to be exchanged for New Securities were acquired
by it as a result of market-making activities or other trading activities and
acknowledges that it will deliver a Prospectus in connection with any resale of
such New Securities; however, by so acknowledging and by delivering a
Prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.

 